Citation Nr: 1403548	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1960 to May 1963 and from June 1963 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted the Veteran's claim for entitlement to service connection for PTSD and assigned a disability rating of 30 percent, effective January 29, 2007.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

A hearing was held on June 16, 2009 in Muskogee, Oklahoma before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing testimony is in the claims file.  As such, the Board provided the Veteran with an opportunity to appear at a hearing before another Veterans Law Judge to whom the Chairman has the authority to reassign the appeal for a decision.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 19.3(b), 20.707.  However, in an April 2012 statement, the Veteran indicated that he did not wish to appear at a hearing and requested that the case be considered on the evidence of record.

The Board remanded the case for further development in June 2009.  That development was completed, and the case was returned to the Board for appellate review.

The Board issued a decision in May 2011 partially granting the Veteran's claim for entitlement to an initial disability rating in excess of 30 percent for PTSD by increasing the evaluation of his PTSD to 50 percent.  The Veteran subsequently appealed the Board's decision denying an initial evaluation in excess of 50 percent for PTSD to the United States Court of Appeals for Veterans Claims (Court) and in a December 2011 Order, the Court vacated the May 2011 Board decision and remanded the matter to the Board for development consistent with the Joint Motion for Remand (Joint Motion).

In July 2012, the Board issued a decision denying the Veteran's claim for entitlement to an initial disability rating in excess of 50 percent for PTSD.  The Veteran subsequently appealed the Board's decision to the Court and in an April 2013 Order, the Court vacated the July 2012 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion.

The Board subsequently remanded the case for further development in September 2013.  That development was completed and the case has since been returned to the Board for appellate review.  As will be discussed below, the directives of the Remand were completed and the Board finds that VA has substantially complied with the Board's September 2013 Remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Prior to September 1, 2011, the Veteran's service-connected PTSD had not been manifested by total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.

3.  From September 1, 2011, the Veteran's service-connected PTSD has not been manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting) and inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  Prior to September 1, 2011, the criteria for a disability rating of 70 percent for PTSD, but no more, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  From September 1, 2011, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must inform the Veteran about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a current disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for PTSD.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, because the notice that was provided before service connection for PTSD was granted was legally sufficient, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports and the Veteran's and Veteran's spouse's statements in support of his claim.  Pursuant to the September 2013 remand directives, the Appeals Management Center sent the Veteran a development letter asking him to identify private health care providers who provided him treatment for his PTSD and to complete and return VA Form 21-4142 authorizing and consenting to the release of information from private health care providers to the VA.  No response or additional medical evidence was submitted by the Veteran.  VA's duty to assist the Veteran is not a one-way street.  See Olsen v. Principi, 3 Vet. App. 480 (1992).  Rather, VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the appellant only in a passive role.  The Veteran cannot now passively wait when he has the information - in this case the identities of the medical providers whose records he might have wanted VA to obtain - that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  VA's duty with regard to the collection of evidence has thus been fulfilled.

VA examinations with respect to the issue on appeal were obtained in April 2007, May 2010 and November 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA medical examinations obtained in this case are adequate.  The examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disability under the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In addition, the Board finds that the November 2013 VA medical examination substantially complies with the September 2013 remand directive, as the November 2013 VA examiner provided a medical opinion that addressed each of the Board's requested instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  For these reasons, the Board finds that VA has fulfilled the duty to assist the Veteran in this case.

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Increased Initial Rating

The Veteran contends that he is entitled to an initial disability rating in excess of 50 percent for his service-connected PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

In a May 2007 rating decision, the RO granted service connection for PTSD, and assigned a 30 percent disability rating with an effective date of January 29, 2007.  A later rating decision in June 2011 increased the initial disability rating assigned to the Veteran's PTSD to 50 percent, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting) and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id.

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV), are to be considered.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, then the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Federal Circuit has embraced the Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013).

The Veteran was afforded a VA examination in April 2007.  The examiner noted that the Veteran reported having trouble sleeping for 40 years, and that he has nightmares which cause him to not remain asleep.  The Veteran's then-present symptoms were noted as crying spells, depression, flashbacks of Vietnam, disruptive sleep, anxiety with panic attacks, angry outbursts, isolation and detachment, with such symptoms occurring constantly.  The effect of these symptoms was noted to be difficulty developing relationships at work or socially and an inability to tolerate crowds. 

The Veteran described his relationship with his spouse of 25 years (at the date of the examination) as good and said he has a good relationship with his children.  Since developing PTSD, his daily activities have undergone a major change in that he stays to himself much of the time and he has problems with anger and does not like to be around people.  The Veteran reported very little socializing, stated he does not like crowds, and said he had very few close friends.

The examiner noted a number of symptoms of increased arousal, as reported by the Veteran.  There was persistent difficulty falling or staying asleep and he often woke in the night with violent nightmares.  His family cannot wake him up for fear of being hit.  There was persistent irritability or outbursts of anger, which occur with little or no provocation.  The Veteran reported losing his temper and being afraid to be around others because he is afraid he might have an angry outburst.  The Veteran experienced a persistent, exaggerated startle response to loud noises or being unexpectedly touched, which could lead to a violent response.  He also reported persistent hypervigilance, and constantly watching to see if someone is following him and he sits in the back corner of restaurants so he can see the entry.  The Veteran also described persistent difficulty in concentration, and stated that his mind wanders and he has difficulty completing tasks.

Upon examination, the Veteran's appearance and hygiene were found to be appropriate.  His orientation was within normal limits and behavior was appropriate.  The Veteran's affect and mood were abnormal with the Veteran reporting depressed mood as often as 21 times per month, with each episode lasting for 1 day.  During the interview, the Veteran cried several times and made little eye contact.  Communication and speech were within normal limits.  The examiner noted that the Veteran lost concentration easily.  The Veteran also reported panic attacks which occurred more than once per week that included shortness of breath, rapid pulse, dizziness, sweating, feelings of dread, shaking, trembling, and tightness in the chest.  There were signs of suspiciousness and the Veteran reported feeling people were watching him and being skeptical of others' motives and intent when they did things for him.  The Veteran stated that he trusts very few people.  He also reported checking closets and bathrooms and checking to see if doors are locked several times.  The examiner noted that there was no history of delusions or hallucinations and no delusion or hallucination was observed at the time of the examination.  Obsessional rituals were absent.

The examiner noted that thought processes were appropriate and judgment was not impaired.  Abstract thinking was also normal.  Memory was found to be impaired to a moderate degree, with problems in retention of highly learned material and forgetting to complete tasks.  The Veteran reported that if he watches a movie, a short time later he cannot recall what he watched and that he forgets names, events, his own age, and appointments.  The Veteran reported passive thoughts of death and that occasionally he thinks it would be better if he were dead, but he had no then-present plans of suicide.  Homicidal ideation was absent. 

The examiner assigned a GAF score of 62.  He opined that the best description of the Veteran's PTSD at the date of that examination was psychiatric symptoms causing occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation.  He noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment and panic attacks more than once a week, and moderate memory loss.  The Veteran had difficulty understanding complex commands and had to have them repeated due to loss of concentration.  The examiner opined that the Veteran appeared to pose no threat of persistent danger of injury to himself or others.

The record contains treatment records from the Oklahoma City VA Medical Center (VAMC) from March 2008 to December 2009 documenting treatment of the Veteran for PTSD.  In March 2008, the Veteran reported worsening nightmares, anxiety, flashbacks and intrusive thoughts.  The Veteran became tearful while talking about his experiences in Vietnam, and expressed feelings of guilt and survivor's guilt.  He also stated that his PTSD symptoms started affecting his relationship with his wife.  The physician noted mild depression, a very anxious mood, speech of a slow rate, rhythm and tone, restricted and labile affect, and visual hallucinations experienced as flashbacks.  In May 2008, the Veteran reported that his family is close knit and that he does things with family outside the house a little bit and that the family spends a little bit of time together.  He also reported he has a lot more trouble than others making friends: saying he makes friends easily but doesn't have close friends.  The other VA treatment records from this period note similar symptomatology.  

The Veteran and his spouse testified at a June 2009 Board hearing.  At that time, the Veteran described feeling tired and having a lack of energy.  He also stated that he experienced forgetfulness, including forgetting what he was supposed to pick up at the store and forgetting what he is talking about.  The Veteran explained that his wife does the majority of the driving because sometimes the Veteran will lose focus while driving and that he has a problem with road rage.  He also described having panic attacks when people put a lot of pressure on him, and said he does not trust people or trust being around a lot of people.  The Veteran's wife stated that the Veteran usually does not want to leave the house, and just sits in his chair in front of the television.  She said that the Veteran sleeps in his chair, and she will often have to wake him up when he is crying in his sleep.  She explained that she has never been able to sleep next to the Veteran, because he often wakes up throwing punches.  The Veteran's wife stated that the Veteran can only stand being around his young grandchildren for a little while when they come over because he gets irritated, and also explained that the Veteran has problems communicating with people and talking to them without coming off as hateful or mean.  She also said that they go to church and that they have a couple who will come by and talk for a little bit.

The Veteran was afforded another VA examination in May 2010.  The examiner opined that the Veteran continued to have ongoing symptoms and manifestations of PTSD that have shown no signs of abating and, in fact, have increased in some respects, especially in the intrusive thoughts and nightmares.  The Veteran reported that his nightmares were occurring 3-4 times per week, from which he awakens shaking, scared and sweaty.  He also reported re-experiencing events in Vietnam through almost daily intrusive thoughts and flashbacks two times per week.  The Veteran reported spending a lot of his day thinking about his stressful events in Vietnam, which were on his mind a good deal of the time.  In addition, the Veteran remained hypervigilant and reported being on edge, nervous, and tense almost all of the time, and the examiner noted that this hypervigilance was observable at the examination.  The examiner noted that the Veteran's cognitive functioning appeared to be at least moderately impaired.  He noted that it had not reached the point of dementia, and that it was likely the Veteran's significant PTSD symptomatology contributed to his poor cognitive functioning.  Specifically, the examiner noted that the Veteran's ability to do calculations and generate concentration required for such tasks was limited with some significant impairment of cognitive functioning, particularly with regards to his abstract ability and concentration in numeric tasks.  Upon examination, the Veteran's short-term memory was found to be fair to poor and he also displayed poor eye contact.    

The examiner noted that the Veteran's social activities were very limited.  He went to church, but only on occasion and only with his wife.  This usually occurred about once every other week.  He would sit in a place in church where he can see everything that is going on.  He did not engage in any other significant social activities.  The Veteran reported that when his children and grandchildren visit with him, he is able to put up with the noise for a brief period of time, then excuses himself and goes into his room to isolate.  The Veteran noted that he has been able to work over the years but the examiner noted that he is working in very menial work, and it is part-time, working by himself mowing yards in the summer and taking care of dogs in the winter.  The Veteran completed high school and with average grades and did successfully complete air conditioning and refrigeration training, but was never able to put this into action, primarily because of PTSD symptoms.  Specifically, the Veteran stated that when he got out of the service, nobody would hire him because of his irritability, short-temper, and having no patience.  The examiner opined that, overall, the Veteran's PTSD and associated depression produced considerable to severe levels of dysfunction in social and work capacities.  The VA examiner assigned the Veteran a GAF score of 54, indicating moderate symptoms.

The Veteran continued to receive treatment from the Oklahoma City VAMC, with records from July 2009 through January 2013 present in his claims file.  The Veteran was consistently assigned a GAF score of 55, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Physician notes continued to document seclusion, but indicated that medication was helping with some of the symptoms.  In March 2011, a treatment record indicates that the Veteran's mood was fair on medication.  In September 2011, it is noted that the Veteran had fewer flashbacks on the medications and that the Veteran's mood was fair.  Treatment records from January 2012, May 2012, and September 2012 document the same.  Finally in January 2013, a record states that the Veteran reported feeling fine and that medications help his mood and anxiety, and that depression is much better.  He also reported fewer nightmares.  From September 2011 through January 2013, examination indicated that the Veteran appeared casually groomed and nourished, that he maintained average eye contact, displayed a fair mood and a non-restricted and less labile affect.  He also reported no suicidal or homicidal ideation and no audio or visual hallucinations or delusions.  His thought process was noted as logical and goal directed, with memory grossly intact, and insight and judgment noted as fair.

The Veteran was afforded another VA examination in November 2013.  The Veteran reported that he continues to live with his wife, to whom he has been married for approximately 30 years.  He said they get along "great" and that she takes good care of him.  The Veteran also stated that he gets along well with his 4 children, stepson and grandchildren but added, "until they get on my nerves," then he said he needs to just get away.  He explained he has trouble tolerating loud noise and a lot of people around.  This is especially true if he goes out in public, and he does not like to be around a lot of people and gets easily irritated.  The Veteran stated that sometimes he sits in the car while his wife goes into the store to avoid crowds.

The Veteran reported that he retired from the workforce in 1993 or 1994.  After retirement, he initially did not work but then got a job as a dog sitter and caretaker for a family's home.  He reports that he works 8 hours a day 4 days a week, depending on what they need him to do.  His primary job is to take care of two Great Danes, but he also does small odds and ends jobs around the house.  The Veteran reported that he believes he has worked for the family for 18 years, and stated that he likes it because he gets along well with the owners and does not have to deal with other people.

The examiner documented that the Veteran has continued taking psychiatric medication through the AMHC at the Oklahoma City VAMC.  The examiner listed the Veteran's current prescriptions and noted that they all help him cope better with his depressed and anxious mood, sleep and nightmares.  The Veteran also said he has had individual therapy in the past at the Oklahoma City Vet Clinic.  The Veteran stated that he thinks it helped him too, but noted he did not like going because he avoids talking about combat experiences.  The examiner documented symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  When reviewing the PTSD Diagnostic Criteria, the examiner indicated that the Veteran has recurrent and distressing recollections of the event, including images, thoughts or perceptions and noted that the Veteran engages in persistent avoidance of the stimuli associated with the trauma and numbing of general responsiveness through efforts to avoid thoughts, feelings or conversations associated with the trauma, efforts to avoid activities, places or people that arouse recollections of the trauma, and markedly diminished interest or participation in significant activities.  The examiner also noted persistent symptoms of increased arousal including difficulty falling or staying asleep and irritability or outbursts of anger. 

The examiner categorized the Veteran as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He stated that the Veteran does well at his low stress job but only works 32 hours per week.  The examiner noted that the Veteran has a flexible schedule and does not have to be around other people.  The impact of his PTSD on employability, he stated, includes needing to work alone without being around a lot of people.  In a full time setting working around people, the examiner opined that the Veteran would become more irritable and have difficulty concentrating.  The examiner assigned a GAF score of 55 due to the Veteran's severe insomnia and irritability without medication.  He noted that even on medication, the Veteran keeps to himself a lot, has few friends, difficulty staying asleep and avoids interacting with people, even his close family members because he will get irritable.  

Based on a thorough review of all of the evidence of record, as outlined above, the Board finds that the Veteran's total disability picture meets the criteria for a 70 percent disability rating, but no higher, prior to September 1, 2011.  The Board finds that the Veteran's symptoms result in deficiencies in most areas, including work, family relations, and mood, due to symptoms including near continuous panic or depression affecting the Veteran's ability to function independently, appropriately and effectively and difficulty in adapting to stressful circumstances (including work or a worklike setting). 
 
In the April 2007 VA examination, the Veteran was noted to have constant symptoms of crying spells, depression, flashbacks of Vietnam, disruptive sleep, anxiety with panic attacks, angry outbursts, and isolation and detachment, as well as persistent irritability with outbursts of anger.  The examiner opined that these symptoms made it difficult for the Veteran to develop relationships at work or socially.  The Veteran also reported a depressed mood as often as 21 times per month, with each episode lasting for a full day.  In the June 2009 hearing, the Veteran and his spouse described the Veteran's need to be left alone and not be bothered by people, resulting in the Veteran's lack of desire to leave their house or do anything other than sit in his chair.  The Veteran described being able to do his current work only because he did not have to interact with other people.      

While the Board finds that the Veteran's symptoms prior to this date meet the criteria for a 70 percent evaluation, a 100 percent evaluation is not warranted for this period, as the Veteran's symptoms do not rise to the severity of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  The Veteran's symptoms also do not result in total occupational and social impairment.  The Veteran had a steady job watching two dogs and maintaining lawns, he had a good relationship with his wife and family members, and went to church twice a month.  As such he did not have total occupational or social impairment.     

The Board finds that a disability rating in excess of 50 percent is not warranted for the period from September 1, 2011.  Later evidence obtained during the appeal indicates that the degree of disability has decreased, so a "staged" rating is for application.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Beginning in October 2010, treatment records from the Oklahoma City VAMC indicate that the Veteran's symptoms were improving with medication.  On September 1, 2011, the Veteran reported feeling fair and having few nightmares.  The physician noted that the medication helped with mood and that the Veteran had no anhedonia.  Upon examination, the Veteran appeared fairly groomed and nourished, displayed speech of regular rate, rhythm, and tone, and eye contact of 85/100.  Mood was noted as fair, with a non-restricted, less labile affect.  No suicidal ideation, homicidal ideation, and no auditory or visual hallucinations were present.  There were also noted to be less flashbacks on the medications and no delusions.  Memory was found to be grossly intact, and insight and judgment were both noted as fair.  A GAF score of 55 was assigned, indicated moderate symptomatology.  From this date forward, VAMC treatment records continue to indicate improving symptoms with medication, with a January 2013 record stating that the Veteran reported feeling fine and that medications help his mood and anxiety, and that depression is much better.  While the Veteran continued to isolate and demonstrate irritability and anxiety in crowds, the Veteran did report, in his November 2013 examination, that he gets along "great" with his wife of 30 years.  He also stated that he gets along well with his children, stepson and grandchildren but added, "until they get on my nerves," at which point he needs to get away.      

The Board notes that the November 2013 examiner checked a box indicating that the Veteran has difficulty in adapting to stressful circumstances (including work or a worklike setting), and opined that the Veteran would have difficulty with irritability and concentration in a full time setting working with other people.  However, the Veteran's irritability and difficulty in interacting with others is contemplated by the 50 percent criterion of difficulty in establishing and maintaining effective work and social relationships, and the Board finds that this symptom alone, and its effect, does not entitle the Veteran to a higher evaluation.    

The Board notes that while the Veteran continues to experience some level of difficulty in work, family relations, and mood due to his PTSD symptoms, subsequent to September 1, 2011, his improved symptomatology does not approximate the severity of that contemplated by a 70 percent disability rating.  The United States Court of Appeals for the Federal Circuit has held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio v. Shinseki 713 F.3d 112, 117 (Fed. Cir. 2013).  If the severity of the symptoms is not comparable to those described in the contemplated disability rating, the fact that the experienced symptoms have adversely impacted a veteran's work, school, family relations, judgment, thinking and mood will not entitle the veteran to a higher rating.  See id at 116.  

The Board finds highly probative the regular psychological treatment records from the VAMC that demonstrate an improvement in the Veteran's symptomatology.  In particular, the Veteran's VAMC treatment records beginning in September 1, 2011 show that his mood was fair and that his judgment and thinking were also noted as fair.  Additionally, while the November 2013 VA examiner stated that the Veteran keeps to himself a lot, has few friends, and avoids interacting with people including his family members due to his irritability, the examiner assessed the Veteran as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, the criteria for a 30 percent evaluation.  The Board also finds probative the Veteran's statement at that examination that despite his need to isolate himself when his family members make him irritable, he gets along well with his children, stepson, and grandchildren, and gets along "great" with his wife of approximately 30 years.          

While the Veteran's mood and family relations are negatively impacted by his PTSD symptoms to some extent, those symptoms do not include suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting) or an inability to establish and maintain effective relationships, or symptoms similar in their severity.  While the Board does acknowledge that the Veteran has occupational impairment with a deficiency in work due to difficulty in adapting to stressful circumstances (including work or a worklike setting), one of the symptoms enumerated under the 70 percent criteria, a 70 percent rating "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  See id at 117 (emphasis added).  As stated above, the evidence shows that subsequent to September 1, 2011, the Veteran was evaluated as having fair mood, thinking, and judgment, and that the Veteran described having positive family-relations.  As such, the Board finds that the evidence does not show that the Veteran experiences impairment in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as those included under the 70 percent criteria.  

As a whole, from September 1, 2011, the Veteran's symptoms of hypervigilance, irritability, difficulty in establishing and maintaining friendships and interacting with other people more closely approximate a disability picture that meets the criteria for a 50 percent rating, which contemplates such symptoms as panic attacks that occur more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.    

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board finds that the rating criteria of Diagnostic Code 9411 adequately contemplate the levels of cognitive, social, and occupational impairment that are demonstrated in the evidence of record.  As discussed above, there is a higher rating available under the applicable diagnostic code, but the Veteran's PTSD is not productive of such manifestations.  There is no suggestion in the medical evidence that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his PTSD renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised in connection with his claim for entitlement to an initial increased rating for PTSD.

In conclusion, as the preponderance of the evidence is in favor of an initial evaluation for PTSD of 70 percent, but no higher, prior to September 1, 2011 and against the claim for an initial evaluation in excess of 50 percent from September 1, 2011, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an initial disability rating of 70 percent, but no more, for service-connected posttraumatic stress disorder (PTSD) is granted prior to September 1, 2011.

Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) from September 1, 2011 is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


